Citation Nr: 0947303	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a variously diagnosed 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1950 to October 1952 and from May 1953 to February 
1962.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2009, a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  At the hearing, the Veteran was 
granted a 90-day abeyance period for the submission of 
additional evidence to support his claim.  He submitted 
additional evidence without a waiver of RO initial review of 
that evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder based on a de novo 
review is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1. An unappealed rating decision in July 1999 declined to 
reopen a claim of service connection for a psychiatric 
disability that was originally denied on the basis that such 
disability was not manifested in service or otherwise related 
to service.

2. Evidence received since the July 1999 rating decision 
tends to show that the Veteran's variously diagnosed 
psychiatric disability may be related to his service, relates 
to an unestablished fact necessary to substantiate the claim 
seeking service connection for a variously diagnosed 
psychiatric disability, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the July 1999 rating decision is new 
and material and the claim of service connection for a 
variously diagnosed psychiatric disorder may be reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of the portion of the claim being addressed, there is no 
reason to belabor the impact of the VCAA on this matter.  

The Board notes that the September 2009 VA treatment record 
addressed below was submitted without a waiver of RO initial 
review.  As this record is being used to reopen the Veteran's 
claim, he is not prejudiced by the Board's consideration of 
the evidence in the first instance.  The RO will have an 
opportunity to consider this evidence on de novo review.

B. Legal Criteria, Factual Background, and Analysis

The appellant's claim of service connection for 
anxiety/neurosis was originally denied by a November 1979 
rating decision.  A July 1999 rating decision declined to 
reopen the Veteran's claim of service connection for a 
psychiatric disability.  He was properly notified of these 
decisions and of his appellate rights, and he did not appeal 
either decision; hence, they are both final.  38 U.S.C.A. 
§ 7105.
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the term "factual basis" is defined as the claimant's 
underlying disease or injury, rather than as symptoms of that 
disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. 
Cir. 2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 1337.  The Board notes that the last final denial in 
July 1999 declined to reopen a claim of service connection 
for a psychiatric disability that had been claimed as 
mental/nervous condition, while the current claim to reopen 
addressed anxiety/neurosis.  Hence, these claims are based on 
the same factual basis as the July 1999 decision denied the 
claim based on a general psychiatric disability and did not 
specify a particular psychiatric disability.  Id. at 1335, 
1337.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001. The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Fortuck v. Principi, 
17 Vet. App. 173 (2003); Justus v. Principi, 3 Vet. App. 510 
(1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence of record in July 1999 included the Veteran's 
service treatment records (STRs) which show that in July and 
August 1961 he reported disliking the Air Force and wanting 
to get out.  He also was experiencing pressing financial 
concerns.  In December 1961, the Veteran was seen for a 
psychiatric consult.  Psychological testing revealed a 
personality pattern that was consistent with conversion 
reaction.  It was noted that his work had been unsatisfactory 
and that if his reports did not improve he would be 
administratively discharged.  The consultant noted that 
clinically it appeared "to be a character disorder, i.e. 
passive-aggressive;" the consultant favored making no 
psychiatric diagnosis.

A January 1962 medical board report indicates the Veteran was 
discharged because of a duodenal ulcer for which he was 
treated and hospitalized during service.  

A February 1979 VA treatment record reflects that the Veteran 
reported that his nerves often got the best of him.

On June 1979 VA examination, the Veteran reported that he 
started experiencing nervousness in service.  He reported 
being worried about his health and being afraid of dying.  
The diagnosis was anxiety neurosis, mild, residual 
symptomatology.  

Evidence added to the record since July 1999 includes 
September 1999 through December 2007 VA treatment records 
that show diagnoses of depressive disorder, not otherwise 
specified and anxiety disorder, not otherwise specified.  An 
October 2006 social work note indicates that all of the 
Veteran's frustrations seem to arise from his hospital stay 
during service for peptic ulcer disease.  

A September 2009 VA psychiatric treatment note shows that the 
Veteran reported that nightmares and chronic anxiety had 
begun during service.  He indicated that he had feelings of 
numbness and a sense of detachment related to treatment for 
peptic ulcer disease during service.  The diagnoses were 
posttraumatic stress disorder (PTSD) and generalized anxiety 
disorder.  The psychiatrist stated that PTSD seems to be from 
nightmares he had in service and from peptic ulcer disease 
for which he believed the Air Force had treated him 
improperly.  

At the time of the July 1999 rating decision, the evidence 
did not indicate that a psychiatric disability was related to 
any event during service.  The evidence received since July 
1999 is new in that it was not previously of record.  It is 
material in that it shows the Veteran has new psychiatric 
diagnoses of depressive disorder and PTSD.  The September 
2009 VA treatment record indicates that PTSD is related to 
treatment in service for peptic ulcer disease.  While the 
Board is not compelled to accept this evidence as competent 
and credible upon de novo review (when it can assess the 
credibility and weight of all of the evidence), it must 
presume the credibility and competence of the evidence when 
deciding whether to reopen the case.  Fortuck, 17 Vet. App. 
at 179-80; Justus, 3 Vet. App. at 513.  Since the evidence 
relates to an unestablished fact necessary to substantiate 
the claim for service connection it is both new and material, 
and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disorder is granted.


REMAND

Having reopened the Veteran's claim of service connection for 
a variously diagnosed psychiatric disability, the Board must 
now determine whether the reopened claim may be granted on 
the merits de novo.  However, further procedural development 
of the record is needed prior to appellate consideration of 
this claim.

Specifically, the RO has not adjudicated the underlying 
service connection claim on the merits as the relevant rating 
decision and statement of the case issued during the appeal 
period found no new and material evidence was received to 
reopen the claim and did not consider the merits of the claim 
de novo.  In this situation, the Board may not consider the 
underlying service connection claim without prior RO 
adjudication of the claim de novo.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (noting where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

Additionally, the Veteran's October 2007 claim sought to 
reopen a claim of service connection for anxiety/neurosis; to 
date the RO has only adjudicated and developed for appellate 
review that specific claim.  In the case of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
mental health disability claim includes any mental disorder 
that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that service connection for a 
psychiatric disability other than anxiety/neurosis is part 
and parcel of a service connection claim for anxiety/neurosis 
(and that such matter is before the Board until the Veteran 
indicates otherwise).  The record reflects psychiatric 
diagnoses of PTSD, generalized anxiety disorder, and 
depressive disorder, not otherwise specified.  As the RO has 
not developed or adjudicated the matter of service connection 
for psychiatric disability other than anxiety/neurosis such 
must be completed on remand.

As explained above, the evidence added to the record 
indicates there may be a link between the Veteran's variously 
diagnosed psychiatric disorder and his service.  Governing 
regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  Here, the 
record shows that the Veteran sought psychiatric treatment 
and was treated for peptic ulcer disease during service and 
that he currently has various psychiatric diagnoses.  While 
the September 2009 VA opinion indicates PTSD may be related 
to medical treatment received during service, the examiner 
does not provide a rationale for the opinion and does not 
clearly address the other psychiatric diagnoses of record.  
Hence, there is insufficient evidence to determine whether 
the Veteran has a psychiatric disorder that is related to his 
service.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

At the July 2009 hearing, the Veteran testified that he had 
been receiving ongoing psychiatric treatment at VA.  The 
record contains VA treatment records until December 2007 and 
a single September 2009 VA treatment record.  As VA treatment 
records are constructively of record, updated records should 
be secured and associated with the claims file.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should send the Veteran proper 
VCAA notice as to a claim of service 
connection for psychiatric disabilities 
other than anxiety/neurosis, and afford 
the Veteran and his representative the 
opportunity to respond.

2.	The RO must obtain any updated VA 
treatment records since December 2007 
that have not already been associated 
with the claims file.

3.	The RO should arrange for the Veteran 
to be examined by a psychiatrist to 
determine whether he has a psychiatric 
disability that is etiologically related 
to his active service.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and report 
thereof must be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders IV.  The examiner must 
explain the rationale for all opinions 
provided. 

The examiner is asked to state the 
diagnosis(es) for the Veteran's 
psychiatric disability, and provide an 
opinion on the following questions:

(a) Is it at least as likely as not (a 
50% or better probability) that the 
Veteran has PTSD related to treatment he 
received during service for peptic ulcer 
disease?  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for such 
diagnosis.  
(b) Is it at least as likely as not (a 
50% or better probability) that any other 
psychiatric disability diagnosed is 
etiologically related to an event or 
injury during the Veteran's service, to 
include treatment for peptic ulcer 
disease or psychiatric complaints noted 
during service?  

4.	The RO should then adjudicate the claim 
de novo (to include, in accordance with 
Clemons, the matter of service connection 
for psychiatric disability other than 
anxiety/neurosis).  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


